Mr. Justice Scott delivered the opinion of the Court: This action was commenced before a justice of the peace to recover the value of an article of personal property. The judgment for appellee, before the justice, was for $8, and in the circuit court, for $15. The property was temporarily in the possession of Mrs. Soldman, and while in her possession, was seized under a distress warrant for rent due from her to appellant. The only issue that could be involved in the case is, whether the property belonged to appellee. That issue was tried before the justice of the peace, and before a jury in the circuit court, and upon both trials the property was found to belong to appellee. The evidence is conflicting, and we are unable to perceive any reason for setting aside the verdict. The judgment must be affirmed. Judgment affirmed.